Fourth Court of Appeals
                               San Antonio, Texas
                                      July 23, 2019

                                   No. 04-19-00430-CV

                      IN THE INTEREST OF N. R. G., A CHILD,

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-00683
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Elva Chapa’s notification of late reporter’s record is hereby GRANTED. Time is
extended to July 29, 2019, with no further extensions absent extraordinary circumstances.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court